Exhibit 10.26

COMPENSATION INFORMATION FOR EXECUTIVE OFFICERS

The table below provides information regarding the 2005 cash bonus, December 2,
2005 stock option grant, 2006 stock option grants through March 15, 2006, 2006
annual base salary and 2006 target cash bonus of each executive officer of Kosan
Biosciences Incorporated listed below.

 

Executive Officer

   2005 Cash Bonus    

December 2, 2005

Stock Option
Grant(1)

(# shares)

   

2006 Stock Option

Grants(2)

(# shares)

   2006 Annual
Base Salary    2006 Target
Cash Bonus(3)  

Robert G. Johnson, Jr., M.D., Ph.D.

Chief Executive Officer

   $ 75,000     52,500     25,000    $ 365,000    45 %

Margaret A. Horn, J.D.

Senior Vice President, Legal and Corporate Development, General Counsel and
Secretary

     (4 )   150,000     20,000    $ 300,000    35 %

Peter J. Licari, Ph.D.

Senior Vice President, Manufacturing and Operations

     (5 )   (5 )   15,000    $ 222,610    30 %

Pieter B.M.W.M. Timmermans, Ph.D.

Senior Vice President, Drug Discovery and Preclinical Research

     (5 )   (5 )   20,000    $ 249,890    30 %

Daniel V. Santi, M.D., Ph.D. (6)

Former Chairman and Chief Executive Officer

   $ 105,000     78,750     —      $ 445,000    45 %

Susan M. Kanaya(7)

Former Senior Vice President, Finance and Chief Financial Officer

   $ 57,000     37,500     —        N/A    N/A  

--------------------------------------------------------------------------------

(1) Granted on December 2, 2005, with an exercise price per share of $7.21,
except that the option grant to Dr. Santi had an exercise price per share equal
to $7.93. Each of these stock options vests ratably over 48 months, except that
the stock option granted to Ms. Horn vests 25% on December 1, 2006 and 1/48
monthly thereafter for three years.

 

(2) Ms. Horn’s stock option was granted on January 3, 2006 with an exercise
price per share of $4.46. Dr. Johnson’s stock option was granted on February 14,
2006 with an exercise price per share of $4.875. Dr. Licari’s and
Dr. Timmermans’ stock options were granted on February 17, 2006 with an exercise
price per share equal to $4.66. Each of these stock options vests 25% one year
after the date of grant and 1/48 monthly thereafter for three years, except that
Dr. Johnson’s stock option vests ratably over 48 months.

 

(3) Percentage of each executive officer’s 2006 annual base salary.

 

(4) Ms. Horn joined the Company on December 1, 2005, and therefore, did not
receive a 2005 cash bonus.

 

(5) Drs. Licari and Timmermans were named as executive officers of the Company
on February 17, 2006.

 

(6) Dr. Santi resigned as Chief Executive Officer of the Company effective
February 13, 2006.

 

(7) Ms. Kanaya resigned as Senior Vice President, Finance and Chief Financial
Officer of the Company effective January 1, 2006.